Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 1 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 2 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 3 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 4 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 5 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 6 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 7 of 8
Case 5:18-bk-03534-RNO   Doc 27 Filed 04/22/19 Entered 04/22/19 16:17:31   Desc
                          Main Document    Page 8 of 8
